Per curiam.
This matter is before the Court on Respondent James Scott Callan’s Petition for Voluntary Surrender of License, which he filed pursuant to Bar Rule 4-227 (b). In the petition, Callan admits that on March 25, 2004, he entered an Alford plea of guilty to sexual battery, a felony violation of OCGA § 16-6-22.1; a nolo contendere plea to false imprisonment, a felony violation of OCGA § 16-5-41; and a plea of guilty to five charges of simple battery, misdemeanor violations of OCGA § 16-5-23, in the Floyd County Superior Court, No. 03-CR-24169. Callan admits that entry of the pleas to the felony charges constitutes a violation of Rule 8.4 (a) (2) (conviction of a felony) and entry of the plea to the misdemeanor charges constitutes a violation of Rule 8.4 (a) (3) (conviction of a misdemeanor involving moral turpitude) of the Georgia Rules of Professional Conduct, see Bar Rule 4-102 (d). The State Bar recommends that the Court accept Callan’s petition.
We have reviewed the record and agree to accept Callan’s petition for the voluntary surrender of his license, which is tantamount to disbarment. Bar Rule 4-110 (f). Accordingly, the name of James Scott Callan hereby is removed from the rolls of persons entitled to practice law in the State of Georgia. Callan is reminded of his duties under Bar Rule 4-219 (c).

Voluntary surrender of license accepted.


All the Justices concur.